FILED
                               NOT FOR PUBLICATION                           FEB 25 2011

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JEFF HANCOCK,                                      No. 09-17701

                 Plaintiff - Appellant,            D.C. No. 2:09-cv-00065-DAD

  v.
                                                   MEMORANDUM *
ANDREW POMAZAL; et al.,

                 Defendants - Appellees.



                      Appeal from the United States District Court
                          for the Eastern District of California
                      Dale A. Drozd, Magistrate Judge, Presiding **

                             Submitted February 15, 2011 ***

Before:          CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jeff Hancock, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The parties consented to the jurisdiction of the magistrate judge. See
28 U.S.C. §636(c).
           ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment violations. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002), and we

affirm.

      The district court properly dismissed the action as barred by the doctrine of

res judicata because Hancock voluntarily dismissed two earlier lawsuits against

defendants alleging the same claims, and the second dismissal “operates as an

adjudication on the merits.” Fed. R. Civ. P. 41(a)(1)(B); Commercial Space Mgmt.

Co. v. Boeing Co., 193 F.3d 1074, 1076 (9th Cir. 1999) (explaining the “two

dismissal rule”). Accordingly, the doctrine of res judicata bars Hancock from re-

litigating these claims. See Stewart, 297 F.3d at 956 (describing elements of res

judicata).

      AFFIRMED.




                                          2                                   09-17701